department of the treasury internal_revenue_service washington d c date apr uil contact person identification_number telephone number employer_identification_number legend dear this is in repiy to your ruling_request of date you f have requested approval of a proposed set-aside grant to be made to d under the suitability test of sec_4942 i of the internal_revenue_code and sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations you are exempt under sec_501 of the code and are a private_foundation under sec_509 of the code d is exempt under sec_501 of the code and is described in sec_509 you request the set-aside apply to your fiscal_year ended the set_aside grant for z is for the purpose of providing funding for the construction of a square foot building that will adjoin d's existing facilities the project will provide additional space for d research and clinical activities the ruling_request d has received approximately y in commitments from other donors you plan to pay the grant in two equal installments one-half of the grant will be paid upon the project's groundbreaking and the balance will be paid at the earlier of completion of the project or five years from the date of execution of the grant agreement you do not anticipate there will be any additions to the set-aside after its initial establishment d estimates the project will cost dollar_figurex at the time of you represent that all of the amounts to be set_aside for this specific project will be paid out for this project within months from the time when your first amount of income is set_aside you state the project can be better accomplished by a set-aside than by the immediate payment of funds because it will allow you to retain control_over the distribution of the funds to ensure construction progresses as planned will insure funding is received from other sources and will insure your contributions are used solely for the project purposes sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_4942 of the code imposes excise_tax on any private_foundation that does not expend qualifying distributions for exempt purposes at least equal to its distributable_amount for its tax_year sec_4942 of the code provides that in generai a qualifying_distribution is any amount including reasonable and necessary administrative expenses paid to accomplish or to acquire an asset used directly in carrying on one or more of the purposes described in sec_170 of the code which includes charitabie purposes sec_4942 of the code provides that an amount of income that is set_aside for a specific project within one or more purposes of sec_170 b of the code may be treated as a qualifying_distribution if the amount meets the set-aside_requirements of sec_4942 of the code sec_4942 of the code provides in pertinent part that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary that the amount set_aside will be paid for the specific project within five years and that the suitability test for a set-aside under sec_4942 of the code is met sec_4942 of the code provides a suitability test in which the private_foundation at the time of the set-aside must establish to the satisfaction of the secretary that the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 or sec_170 of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid if the requirements of sec_4942 b i of the code are met the foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it is set_aside and the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 of the regulations sec_53_4942_a_-3 of the regulations provides that its suitability test for a set-aside is met if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made the regulation cites as an example of a suitable project a plan to provide matching grants sec_53_4942_a_-3 of the regulations provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside you have sought timely approval of your set-aside of income in advance of the time when the amounts of income are to be set_aside as required by sec_4942 i of the code and sec_53_4942_a_-3 i of the regulations your set-aside of z for a specific project is within the charitable purposes of sec_170 of the code as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations you represent your income to be set_aside for this specific project will be paid out for this project within months from the time when the first amount is set_aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the reguiations your project is better accomplished by this set-aside of income rather than by immediate payment under the suitability test of sec_4942 of the code and sec_53 a - b of the regulations because this set-aside will allow you to retain control_over the distribution of the funds to ensure construction progresses as planned to insure funding is received from other sources and to insure your contributions are used solely for the project purposes thus your specific project of stream conservation meets the requirements for a set-aside of income under the suitability test of sec_4942 of the code and sec_53 a - b of the regulations accordingly we rule that your amounts of income of up to x dollars to be set_aside for the purpose of providing funding for the construction of a building that will adjoin d's existing facilities will be qualifying distributions under sec_4942 of the code and sec_53_4942_a_-3 of the regulations in your tax_year s when such amounts are set_aside sec_53_4942_a_-3 of the regulations provides that any set-aside approved by the internal_revenue_service must be evidenced by the entry of a dollar amount in your books_and_records as a pledge or obligation to be paid at a future date or dates further the amount of the set-aside must be taken into account in determining your minimum_investment_return see sec_53 a - c of the regulations and any income attributable to a set- aside must be taken into account in computing your adjusted_net_income see sec_53_4942_a_-2 of the regulations this ruling is based on the understanding there will be no material changes in the facts upon which it is based to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described any changes that may have a bearing on your tax status should be reported because this ruling letter could help to resolve any questions please keep it in your permanent records and include a copy in your annual return form_990-pf this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent please keep a copy of this ruling letter in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely isigned marvin friedlander marvin friedlander manager exempt_organizations technical group
